DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sosso et al. (US Pat. No. 9,101,230 B2) in view of Nagel (US Pat. No. 10,034,557 B1).
In regards to claim 1, Sosso teaches a product display merchandiser comprising: a tray (300) having a top product-supporting surface with a longitudinally extending channel defined therein (i.e.; between the downward extending outer sidewalls in Fig. 12); and a first sidewall (320) having a vertical portion and a horizontal portion, at least a laterally inner part of the horizontal portion configured to slide laterally with respect to the tray between a bottom of the tray (e.g.; a bottom of 340) and a base plate (200) below the tray; wherein a front end of the tray comprises a fitting (382) configured to be received in a socket (383) in the base plate; and wherein at a rear end of the tray, the channel is configured to receive a removable support assembly (260) (i.e.; 260 is removable with 200) configured to couple the tray to a support structure.
Sosso does not particularly teach the tray is configured either to be suspended from the support structure via the support assembly, with the base plate attached to an underside of the tray, or to be supported along the underside of the tray by a shelf-supported base plate, with the support assembly not assembled within the channel.
Nagel teaches configurations of a display merchandiser tray that allows the tray to be suspended from a support structure via a removable support assembly (102), with a base plate (228) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sosso’s device such that the tray is configured either to be suspended from the support structure via the support assembly, with the base plate attached to an underside of the tray, or to be supported along the underside of the tray by a shelf-supported base plate, with the support assembly not assembled within the channel (e.g.; by removing the base plate 200) as suggested by Nagel.  The motivation would have been for the purpose of allowing more than one mounting arrangement (i.e.; Nagel teaches both types of mounting arrangements), thus providing a more versatile merchandiser.
In regards to claim 2, modified Sosso teaches the base plate (200), wherein the base plate comprises upwardly projecting clips (i.e.; a portion of 232, 242, 234 and 244 extends upward) for engaging receiving structures (e.g.; 366) in the tray.
In regards to claim 3, modified Sosso teaches the base plate (200), wherein the base plate has a width configured to support a single tray (300) thereupon.
In regards to claim 5, modified Sosso teaches the support assembly, wherein the support assembly comprises a longitudinally extending support member (210) configured to be received in the channel of the tray and a bracket (260) extending non-parallel to the support member and configured to connect to the support structure.
In regards to claim 6, modified Sosso teaches a spring-biased pusher (400) longitudinally slidable along the tray and configured to push product toward a product stop (350) located at the front end of the tray.
In regards to claim 8, modified Sosso teaches a second sidewall (330) having a vertical portion and a horizontal portion, at least a laterally inner part of the horizontal portion configured to slide 
In regards to claim 9, modified Sosso teaches when the first sidewall (320) is coupled to the tray, a laterally outer part (i.e.; the horizontal portion of 328) of the horizontal portion of the first sidewall is level with the product-supporting surface of the tray (e.g.; see Fig. 3).
In regards to claim 10, modified Sosso teaches ribs (366, 368) extending laterally within and across the channel in the tray, the ribs configured to be coupled to the support assembly when the support assembly is received in the channel.
Allowable Subject Matter
Claims 11, 12, 14-16 and 18-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  In modifying Sosso, Nagel teaches slidably interlocking horizontal portions of the sidewalls.  However, the horizontal portions are not directly slidably interlocked.  The prior art of record does not teach providing directly slidably interlocked horizontal portions of the sidewalls.
Response to Arguments
Examiner disagrees with Applicant that the support assembly is not removable from the tray.  The tray (300) of Sosso is shown removable from the support assembly (260) when removed with the hanging tray (200), and the support assembly is no longer in the channel below the tray (300).  Furthermore, Nagel teaches two configurations of the tray with either load bearing members (202) or (302) removable from the tray to having a hanging or shelf-supported configuration.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Since Nagel teaches both a hanging configuration and a shelf-supported configuration, one of ordinary skill in the art could have looked to Nagel to modify Sosso in order to provide the additional shelf-supported configuration by replacing the tray (200), which includes the support assembly (260), with a shelf-supporting base plate (e.g.; 392 of Nagel).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631